Citation Nr: 1757492	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  11-14 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania 


THE ISSUE

Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. A. Prinsen, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from January 1972 to January 1975 and June 1977 to June 1994.

This matter is before the Board of Veterans' Appeal (Board) on appeal of a November 2009 rating decision of the San Juan, Puerto, Regional Office (RO) of the Department of Veterans Affairs.  The Pittsburgh, Pennsylvania RO currently has jurisdiction.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran last underwent a VA examination in May 2013 for his right knee arthritis.  In the October 2017 Written Brief Presentation which was submitted by the Veteran's representative, it was written that the range of motion of the Veteran's knee has decreased and his pain has significantly increased since his last VA examination.  Based on the contention that the right knee disability worsened, a new VA examination is warranted to determine the current severity of the Veteran's right knee arthritis.      

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated relevant VA and/or private treatment records.

2.  Schedule the Veteran for a VA medical examination to determine the current severity of his service-connected right knee disability.  The electronic claims file must be reviewed in conjunction with the examination.

All necessary testing should be conducted.  In particular, the examination must include tests of all applicable ranges of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  Findings of the opposite knee must also be included, unless the examiner states that the opposite knee is damaged (abnormal).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  In addition, the necessary findings to evaluate functional loss during flare-ups must be included as well.

The examiner must also provide an assessment of the Veteran's functional limitations due to his right knee, as they may relate to his ability to function in a work setting and to perform work tasks.  A complete rationale should be given for all opinions and conclusions rendered.

3.  Readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




